DETAILED ACTION
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOHN MCDONAGH (75,078) on 4/6/20201.
Claims 8, 9, 17, and 18 are cancelled and claim 19 is amended as shown below.

19.  (Currently Amended) A non-transitory storage medium having executable instructions encoded thereon, which, when executed by at least one processor of a machine, cause the machine to perform operations comprising:
	receive notice of a triggering event indicating a change in storage capacity or a performance capability of at least one storage node of a set of storage nodes in a distributed data storage system;
	responsive to receiving the notice, identify an updated set of storage nodes;
	for each storage node in the updated set of storage nodes, calculate a number of tokens to be assigned to the storage node for each of a plurality of responsibility levels, the plurality of responsibility comprising a primary responsibility level, a secondary responsibility level, and a tertiary responsibility level;
	for each storage node in the updated set of storage nodes, compare the calculated number of tokens for each of the plurality of responsibility levels to an existing number of tokens assigned to each of the plurality of responsibility levels;

	send the adjusted master data location table to each of the plurality of storage nodes in the updated set of storage nodes; and
	receive notice from each of the plurality of storage nodes in the updated set of storage nodes that tokens have been transferred as directed by the adjusted master data location table.

Rejection under 35 U.S.C. 102
Claim 21 is cancelled rendering its rejection moot.
Applicant’s arguments in regards to the rejection of claims 10-14, 19, and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Consequently, the rejection of claims 10-14, 19, and 20 under 35 U.S.C. 102(a)(1) is withdrawn.

Rejection under 35 U.S.C. 103
Claims 8, 9, 17, and 18 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Consequently, the rejection of claims 1-7 under 35 U.S.C. 103 is withdrawn.

Allowance
Claims 8, 9, 17, and 18 are cancelled via Examiner amendment.
Claims 23 and 24 are new.
Claims 1-7, 10-14, 19, 20, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to distributed data storage systems having a plurality of levels of storage responsibility.  Tokens having a 1:1 ratio with partitions, are distributed across the storage nodes of the system over the plurality of storage responsibility levels.  The instant invention is particularly directed to the feature of the invention that detects a triggering event in the form of a change in storage capacity or a change in performance capability of a storage node.  In response to the trigger event, the system determines differences in a number of tokens in a secondary or tertiary responsibility level (i.e., redundancy/replication level) and reallocates the tokens among the storage nodes for the secondary responsibility or tertiary responsibility level while maintaining the same number of tokens for the others of the plurality of storage responsibility levels.  Token distribution and allocation is performed by adjusting a master data location table, which is transferred to each of the storage nodes, which uses the data location table to transfer tokens among them.
While the prior art, in particular Kelly (as discussed below), discloses using a data location table to distribute and allocate tokens among storage nodes of a system in response to a trigger event, much like the invention, the prior art does not seem to disclose a specific instance where tokens are reallocated for a specific storage responsibility level (e.g., second or third) while maintaining the tokens for others of the plurality of storage responsibility levels.  For at least these reasons, Examiner believes the claimed invention is not disclosed by the prior art.
The closest prior art, some of record, are as follows:
Kelly et al. (US Patent 8,290,919) discloses a system and method for distributing and accessing files in a distributed storage system where storage nodes are added or removed and partitions are redistributed accordingly.
Swift et al. (US Patent 9,054,167) discloses a system and method for selection of database partitions replicas and redistributing partitions in response to detection of a node failure.
Li et al. (US Patent Pub 2012/0173695) discloses a system and method for automatic expansion management of nodes in a storage system while maintaining an index having address locations.
Calder et al. (US Patent 8,886,796) discloses a system and method for invoking and managing load-balancing operations applied to partitions within a distributed computing environment.
Kelly et al. (US Patent 8,392,368) discloses a system and method for distributing and accessing files in a distributed storage system where storage nodes are added or removed and partitions are redistributed accordingly.
Milne et al. (US Patent 8,768, 981) discloses a system and method for distributing and accessing files in a distributed storage system using a file list that is updated whenever new storage nodes are added or if an existing storage node is removed.
Kusters et al. (US Patent 2020/0125271) discloses a system and method for managing partition distribution in a data storage system having multiple durability levels (i.e., storage responsibility levels).
The prior art described above do not anticipate nor render the claims obvious.  For at least these reasons, claims 1-7, 10-14, 19, 20, 23, and 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Additional Prior Art
Additional relevant prior art, some of which are discussed above, are listed on the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163